In re Canterberry, Karen; — Defendants); applying for supervisory and/or remedial writ; Parish of Caddo 1st Judicial District Court Div. “B” No. 180,811; to the Court of Appeal, Second Circuit, No. 32717-KW.
Writ granted; case remanded. The district court abused its discretion when it revoked relator’s probation solely for nonpayment of restitution and fees in the absence of a specific finding of a willful refusal to pay or consideration of whether alternative forms of punishment were inadequate to satisfy the state’s interest in punishment and deterrence. Bearden v. Georgia, 461 U.S. 660, 672, 103 S.Ct. 2064, 2073, 76 L.Ed.2d 221 (1983); State ex rel. Harrison v. Jeane, 617 So.2d 482 (La. 1993). The case is therefore remanded to the district court for a prompt hearing. Only if the district court finds a willful refusal to pay and that alternatives to incarceration do not fulfill the state’s interests may relator’s incarceration continue.